Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 25 July 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 2, 4, 6-8 and 21-22 have been canceled.
2. No new Claims have been added.
3. Claims 1, 3, and 20 have been amended. 
4. Remarks drawn to rejections under 35 USC 112, 102, 102/103, 103 and double patenting.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claims 1, 3, 5 and 9 under 35 U.S.C. 112, first paragraph, because the specification, while enabling for a method of producing the claimed target steviol glycosides using a starting composition comprising steviol and steviol glycoside, does not reasonably provide enablement for the claimed method using a composition comprising an organic compound with at least one carbon as broadly encompassed by the recitation in claim 1, has been withdrawn in view of the amendments to claims 1 and 3. Claim 1 as amended and dependents thereof ae enabled. The rejection of claims 2, 4 and 6-7 have been rendered moot by cancelation.
6. The rejection of Claims 1 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been overcome by amendment. The rejection of claims 2, 4 and 6-8 has been rendered moot by cancelation.
7. The rejection of Claim(s) 1, 3, 5 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Prakash et al (WO 2014/193934 A1) has been withdrawn. Amended claim 1 requires the use of three enzymes having SEQ ID No: 1-3 for the conversion of reb A to reb M. Ts is not taught by Prakash et al. The rejection of claims 2, 4 and 6-8 has been rendered moot by cancelation.
8. The rejection of Claim 22 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Prakash et al (WO 2014/193934 A1) has been rendered moot by cancelation.
9. The rejection of Claim 21 under 35 U.S.C. 103 as being unpatentable over Prakash et al (WO 2014/193934 A1) in view of Chabot et al (US 2013/0108718 A1) has been rendered moot by cancelation.
10. The rejection of Claim 20 under 35 U.S.C. 103 as being unpatentable over Prakash et al (WO 2014/193934 A1) in view of Chabot et al (US 2013/0108718 A1) has been withdrawn in view of the amendment since Prakash et al does not teach or suggest the use of the three enzymes or microorganisms as in claim 20. Chabot et al does not compensate for the deficiencies of Prakash.
11. The rejection of Claims 1, 3, 5 and 9 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,312,984 (‘984) in view of Prakash et al (WO 2014/193934 A1) has been withdrawn. Claim 1 as amended and dependents thereof are drawn to a method of producing rebM by contacting an enzyme preparation or a microorganism containing the enzymes having SEQ ID NOS: 1-3 with reb A composition. Claims 1-4 of ‘984 are drawn to a method of making rebD2 and rebM2 using a starting composition comprising rebA and using at least one microorganism selected from a group of several enzymes and also UDP-glycosyl transferase. The two methods are different and lead to different products. The rejection of claims 2, 4 and 6-8 have been rendered moot by cancelation. This also applies to the rejection of Claims 1, 3, 5 and 9 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,752,174 (‘174) in view of Prakash et al (WO 2014/193934 A1).
	Claims 1, 3, 5, and 9-20 are pending in the case. Claims 10-19 have been withdrawn from consideration as being drawn to non-elected invention. Claims 1, 3, 5, 9 and 20 are under prosecution in this Action.
	The following rejections are necessitated by Applicant's amendment filed 25 July 2022 wherein the limitations in pending claims 1, 3, and 20 have been amended. In claims 1 and 20 limitations regarding the use of specific enzymes having SEQ ID NO: 1, 2 and 3 have been added. In claim 3 recitation regarding isolation of rebaudioside M from the medium has been added. Support for the amendments is seen in the published application 2020/0157594 and paras 0027-0029, 0046, 0014, 0066 and examples 1, 5, 6 and 8.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  In claim 1, part (b) and claim 20, part (c), SEQ ID 1 should be replaced by SEQ ID NO: 1. This should also be corrected for SEQ ID 2 and SEQ ID 3.  
In Claim 20, part (c), at line 9, the recitation ‘identity, >99%’ should be replaced by the recitation ‘identity, and >99%’. In the last line in part (c), the term ‘and’ should be added after ‘M;’. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (WO 2018/031955 A2, priority date 12 August 2016; newly cited necessitated by amendment) in view of Chabot et al (US 2013/0108718 A1; of record).
Zhao et al teaches a method of making RebM via conversion RebA to RebD and RebD to RebM in the presence of UDP-glycosyltransferase (Abstract; page 94, claim 69; the method as in claim 20 and part of the limitation of claim 20, part (c)-reacting reabudioside A with an enzyme).
The enzyme that can be used in the method of Zhao et al is SEQ ID NO:9 shown below:
1 MATNLRVLMFPWLAYGHISPFLNIAKQLADRGFLIYLCSTRINLESIIKKIPEKYADSIH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MATNLRVLMFPWLAYGHISPFLNIAKQLADRGFLIYLCSTRINLESIIKKIPEKYADSIH 60

Qy         61 LIELQLPELPELPPHYHTTNGLPPHLNPTLHKALKMSKPNFSRILQNLKPDLLIYDVLQP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LIELQLPELPELPPHYHTTNGLPPHLNPTLHKALKMSKPNFSRILQNLKPDLLIYDVLQP 120

Qy        121 WAEHVANEQGIPAGKLLVSCAAVFSYFFSFRKNPGVEFPFPAIHLPEVEKVKIREILAKE 180
              ||||||||| ||||||| ||||||||||||||||||||||||||||||||||||||||||
Db        121 WAEHVANEQNIPAGKLLTSCAAVFSYFFSFRKNPGVEFPFPAIHLPEVEKVKIREILAKE 180

Qy        181 PEEGGRLDEGNKQMMLMCTSRTIEAKYIDYCTELCNWKVVPVGPPFQDLITNDADNKELI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 PEEGGRLDEGNKQMMLMCTSRTIEAKYIDYCTELCNWKVVPVGPPFQDLITNDADNKELI 240

Qy        241 DWLGTKPENSTVFVSFGSEYFLSKEDMEEIAFALEASNVNFIWVVRFPKGEERNLEDALP 300
              |||||| ||||||||||||||||||||||:||||| |||||||| |||||||||||||||
Db        241 DWLGTKHENSTVFVSFGSEYFLSKEDMEEVAFALELSNVNFIWVARFPKGEERNLEDALP 300

Qy        301 EGFLERIGERGRVLDKFAPQPRILNHPSTGGFISHCGWNSVMESIDFGVPIIAMPIHNDQ 360
              :||||||||||||||||||||||||||||||||||||||| |||||||||||||||||||
Db        301 KGFLERIGERGRVLDKFAPQPRILNHPSTGGFISHCGWNSAMESIDFGVPIIAMPIHNDQ 360

Qy        361 PINAKLMVELGVAVEIVRDDDGKIHRGEIAEALKSVVTGETGEILRAKVREISKNLKSIR 420
              ||||||||||||||||||||||||||||||| ||||||||||||||||||||||||||||
Db        361 PINAKLMVELGVAVEIVRDDDGKIHRGEIAETLKSVVTGETGEILRAKVREISKNLKSIR 420

Qy        421 DEEMDAVAEELIQLCRNSNKSK 442
              ||||||||||||||||||||||
Db        421 DEEMDAVAEELIQLCRNSNKSK 442

The above enzyme has 98.2% match with SEQ ID NO: 2 in claim 20 (UGTS1). Therefore, reacting rebA with the enzyme (as in claim 20, part c) should convert it eventually to rebM since Zhao et al teaches that rebA to rebD and rebD to rebM conversion can be done with the same enzyme. The steviol produced (which in the instant case is reb M) can be recovered or isolated using any suitable separation and purification methods known in the art (page 61, para 00191; step d in claim 20). Zhao et al does not teach steps (a) and (b) in claim 20.
Chabot teaches a method comprising providing stevia leaves and extracting rebaudioside A from stevia leaves (paras 0023 and 0027; steps a and b in claim 20). The extraction process of Chabot is organic certifiable and produces an extract with a purity level of at least 90% (para 0146). The steps used are also amenable to large scale production (para 0021). Hence more Reb A can be obtained for conversion to reb M.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to arrive at the claimed method from the combined teachings of the prior art.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (A) and (B) above are seen to be applicable here since Zhao et al teaches conversion rebA to rebM using the same enzyme, which has 98.2% amino acid sequence identity with the enzyme UGTS1 (SEQ ID NO: 2) recited in claim 20. Therefore, one of ordinary skill in the art will have a reasonable expectation of success in using the enzyme UGTS1 (SEQ ID NO: 2) to make rebM by reacting rebA with the enzyme UGTS1 (SEQ ID NO: 2). 
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to look at other alternative methods of making Reb M. From Chabot’s teaching it is seen that rebA can be produced on a large scale. This in combination with the process of Zhao would result in rebM being produced in a larger amount.


Response to Applicant’s Remarks
In view of the amendment to claim 20 the above new art rejection is made of record.


Conclusion
1.Elected claim 20 (Group I) is rejected.
2. Claims 10-19 (Group II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
3. Claims 2, 4, and 6-8 have been canceled.
4. Elected Claims 1, 3, 5 and 9 (Group I) are free of prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/
 Primary Examiner, Art Unit 1623